Joint Code of Ethics Hotchkis and Wiley Capital Management, LLC (“HWCM”) And Registered Investment Companies For which HWCM Serves as Investment Adviser This Code of Ethics is adopted by Hotchkis and Wiley Capital Management, LLC ("HWCM") and Hotchkis and Wiley Funds (the "Funds") pursuant to Rule 17j-1 under the Investment Company Act of 1940, as amended (“1940 Act”) and Rule 204A-1 under the Investment Advisers Act of 1940, as amended (the "Advisers Act").Except where noted, the Code applies to all HWCM employees and all “Advisory Persons” (as defined in Rule 17j-1) of the Funds.1 Section 1 – Statement of General Fiduciary Principles and Standard of Business Conduct The Code of Ethics is based on the fundamental principle that HWCM and its employees must put client interests first.As an investment adviser, HWCM has fiduciary responsibilities to its clients, including the Funds and any other investment companies for which it serves as an investment adviser or sub-adviser.Among HWCM’s fiduciary responsibilities is the responsibility to ensure that its employees conduct their personal Securities2 transactions in a manner which does not interfere or appear to interfere with any client transactions, or otherwise take unfair advantage of HWCM's relationship to clients.All employees must adhere to this fundamental principle as well as comply with the specific provisions set forth herein. More generally, HWCM standards of business conduct are based on principles of openness, integrity, honesty and trust.It bears emphasis that technical compliance with the Code of Ethics will not insulate from scrutiny transactions which show a pattern of compromise or abuse of an employee’s fiduciary responsibilities to clients.Accordingly, all employees must seek to avoid any actual or potential conflicts, or the appearance of such conflicts, between their personal interests and the interests of clients. 1 The definition of “Advisory Persons” includes, among others, all trustees and officers of the Funds, and all directors and officers of HWCM.Because there are no such persons, other than the Independent Trustees of the Funds, who are not also employees of HWCM, this Code generally refers only to “employees” or, where necessary, to “Independent
